Citation Nr: 0729542	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

4.  Entitlement to a compensable initial rating for right 
upper extremity peripheral neuropathy. 

5.  Entitlement to a compensable initial rating for left 
upper extremity peripheral neuropathy.

6.  Entitlement to a higher initial rating for right lower 
extremity peripheral neuropathy, rated 10 percent prior to 
August 22, 2003, and 20 percent from then. 

7.  Entitlement to a higher initial rating for left lower 
extremity peripheral neuropathy, rated 10 percent prior to 
August 22, 2003, and 20 percent from then.

8.  Entitlement to a compensable initial rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for diabetes 
mellitus and assigned a 20 percent rating.  This appeal also 
arises from a May 2002 RO rating decision that granted 
service connection for erectile dysfunction (noncompensable), 
right and left upper extremity peripheral neuropathy 
(noncompensable), and right and left lower extremity 
peripheral neuropathy (10 percent each side) and denied 
service connection for hypertension and for a heart 
condition. 

In an April 2004 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  The Board 
finds no prior final decision on the matter, however.  The RO 
denied the veteran's original hypertension claim in May 2002.  
The veteran submitted a timely notice of disagreement (NOD) 
in September 2002.  The RO issued a statement of the case in 
June 2004 that clearly reflects that the September 2002 NOD 
placed the issue in an appeal status.  In June 2004, the 
veteran submitted a timely substantive appeal.  Thus, the May 
2002 rating decision did not become final with respect to the 
denial of service connection for hypertension. 

In April 2001, a VA optometrist found mild bilateral 
background diabetic retinopathy (BDR).  This issue is 
referred to the RO for consideration of secondary service 
connection.    

Service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and not a 
disability or disease.

2.  Competent evidence of a current heart condition has not 
been submitted.  

3.  Diabetes mellitus has been manifested during the initial 
appeal period by a need for insulin, restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year are not shown, nor are twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

4.  Right upper extremity peripheral neuropathy has been 
manifested throughout the appeal period by moderate 
incomplete paralysis of the median nerve.  

5.  Left upper extremity peripheral neuropathy has been 
manifested throughout the appeal period by moderate 
incomplete paralysis of the median nerve.  

6.  Right lower extremity peripheral neuropathy has been 
manifested throughout the appeal period by complaints of 
pain, sensory deficits, and 3/5 motor strength.  

7.  Left lower extremity peripheral neuropathy has been 
manifested throughout the appeal period by complaints of 
pain, sensory deficits, and 2/5 motor strength.  

8.  Erectile dysfunction has been manifested throughout the 
appeal period by loss of erectile power; there is no evidence 
of deformity of the penis or of a voiding dysfunction.  


CONCLUSIONS OF LAW

1.  Neither a heart condition nor a disability manifested by 
high cholesterol was incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial 40 percent schedular rating 
for diabetes mellitus are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2006).

3.  The criteria for an initial 30 percent schedular rating 
for right upper extremity peripheral neuropathy are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124. 4.124a, 
Diagnostic Code 8515 (2006).

4.  The criteria for an initial 20 percent schedular rating 
for left upper extremity peripheral neuropathy are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124. 4.124a, 
Diagnostic Code 8515 (2006).

5.  The criteria for an initial 20 percent schedular rating 
for right lower extremity peripheral neuropathy are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124. 4.124a, 
Diagnostic Code 8520 (2006).

6.  The criteria for an initial 40 percent schedular rating 
for left lower extremity peripheral neuropathy are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.124. 4.124a, 
Diagnostic Code 8520 (2006).

7.  The criteria for a compensable schedular rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.123, 4.115a, 4.115b, 
Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in August 2001, January 2002, May 2004, and May 2005, 
which informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because increased ratings are granted, 
the RO will issue a rating decision that implements the 
Board's decision.  If the veteran is dissatisfied with the 
effective date that will be assigned by the RO, he is invited 
to submit an NOD in accordance with appeal instructions that 
will be issued with the rating decision.  Thus, the grant of 
higher ratings herein will not cause unfair prejudice to the 
veteran. 

Since the service connection claim for a cardiovascular 
disorder is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  




Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

 "Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as cardiovascular-renal disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In January 2002, the veteran reported that he had been told 
that an electrocardiogram (EKG) had revealed a heart attack.  
An April 2002 VA heart compensation examination report 
reflects, however, that the veteran denied any knowledge of 
any heart history and he denied any current symptom of a 
heart disorder, such as chest pain.  Chest examination did 
not reveal cardiomegaly, rub, murmur, bruit, or gallop.  
There was no history of congestive heart failure.  Heart 
rhythm and rate were normal.  Only a high cholesterol value 
was found.  

High cholesterol is a laboratory findings and is not a 
disability for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Without a disability, there can be no valid claim.  
Brammer, supra.   

The veteran has not shown that high cholesterol has impaired 
his earning capacity.  While high cholesterol is a risk 
factor for cardiovascular disease, service connection may not 
be granted for a laboratory finding.  No disability is shown.  
Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for a heart condition 
and high cholesterol.  The claim therefore must be denied. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Diabetes Mellitus 

This claim stems from the veteran's disagreement with the 
initial rating assigned for diabetes mellitus.  This is not 
an increased rating claim, although in October 2002 the 
veteran did claim worsening diabetes symptoms.  In the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished a claim for an increased rating from a claim 
arising from disagreement with the initial rating assigned 
after service connection was established.  The Court stressed 
that the difference between an original rating and an 
increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  

Diabetes mellitus has been rated 20 percent disabling for the 
entire appeal period under Diagnostic Code 7913.  Under that 
code, where diabetes mellitus requires more than one daily 
insulin injection, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated, a 100 percent rating is warranted.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a rating of 60 percent.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  Id. 

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.  

Private medical reports indicate that the veteran needed 
increased insulin AM and PM to regulate blood sugar in 
November 1998; however, by January 1999, he needed insulin 
"TIDM" (three times daily with meals).  He took three doses 
of insulin NPH daily, which changed to two doses of insulin 
NPH daily and one dose of rezulin by June 1999.  

The veteran applied for service connection for diabetes 
mellitus in July 2001 and reported relevant medical treatment 
at Gainesville VA Medical Center.  These VA records reflect 
treatment in 2001 and 2002.  Mild peripheral neuropathy was 
noted in November 2001.  An abscess or lesion of the lateral 
left calf was noted in February 2002.  

In February 2002, the RO assigned the initial 20 percent 
rating for diabetes effective from July 27, 2001.

In March 2002, the veteran reported neuropathy of the arms, 
hands, and feet.  In another March 2002 letter to VA, the 
veteran reported surgery on the left leg to remove an 
abscess, but that two abscesses had appeared on the leg since 
then.  He submitted color photographs depicting ulcers on the 
lower legs.  He reported that he could not hold a job because 
of the problem.  

An April 2002 VA compensation examination report reflects 
complaints of burning and numbness in the lower extremities 
when walking.  The pain was so intense that the veteran could 
walk only 100 yards.  The pain was relieved by staying off 
his feet.  Thus, the veteran must regulate this activity to 
lessen the effects of diabetes. 

An April 2002 VA dermatology consultation report reflects 
complaints of swelling of the lower legs and large, healing 
nodules on the lower legs and left knee.  

In July 2002, the veteran reported neuropathy of the hands 
and feet and reported that he had been out of work for over a 
year due to his health.

In October 2002, the veteran reported neuropathy of the arms 
and hands and legs and feet.  He stated that his doctor 
suspected digestive problems.  He also reported depression, 
loss of appetite, sleeping troubles, pain in the arms, hands, 
and legs, and nightly hypoglycemic episodes.  

VA examination reports dated in January and April 2004 
reflect that the veteran carefully regulated his activities 
so as to avoid strenuous activity and so as to eat and take 
insulin injections at regular intervals.  

In March 2004, the RO assigned an earlier effective date or 
May 8, 2001, for service connection and a 20 percent rating 
for diabetes mellitus.  In September 2004, the RO granted a 
total rating based on individual unemployability effective 
from August 22, 2003. 

The above medical and lay evidence reflects that diabetes 
mellitus has been manifested during the initial appeal period 
by a need for insulin, restricted diet, and regulation of 
activities.  These manifestations more nearly approximate a 
40 percent rating under Diagnostic Code 7913.  The 
manifestations do not more nearly approximate the criteria 
for a 60 percent rating because episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year are not shown, nor are twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

After considering all the evidence of record, the Board finds 
that it favors the claim.  A 40 percent initial schedular 
disability rating for diabetes mellitus is therefore granted.  

Initial Ratings for the Right and Left Upper Extremities 

The right and left upper extremities have been noncompensably 
rated during the appeal period.  The evidence includes 
complaints of right and left arm and right and left hand 
pain.  The veteran's pre-induction examination report 
reflects that he is right-hand dominant.

In November 2001, a physician reported diabetes with mild 
peripheral neuropathy.  No further information was offered.  
An April 2002 VA compensation examination report reflects 2+ 
peripheral pulses.  There was loss of pinprick sensation and 
vibratory sensation in the entire upper extremities.  Deep 
tendon reflexes were normal and equal in the upper 
extremities only.  Motor strength was normal, although the 
veteran reported that upper extremity pains limited him to 
working no more than one hour at a time.  The diagnosis was 
peripheral neuropathy more likely related to diabetes 
mellitus.

In May 2002, the RO granted service connection for right and 
for left upper extremity peripheral neuropathy.  
Noncompensable ratings were assigned each upper extremity 
under Diagnostic Code 8515.  

In October 2002, the veteran reported that peripheral 
neuropathy was getting progressively worse.  No other 
relevant evidence was submitted.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2006).

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and etc., referring 
to the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, or 
complete paralysis of peripheral nerves] 38 C.F.R. § 4.124a 
(2006).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  

Complete paralysis warrants a 70 percent rating for the major 
(dominant) hand.  Incomplete severe paralysis of the major 
hand warrants a 50 percent rating.  Incomplete moderate 
paralysis of the major hand warrants a 30 percent rating.  
Incomplete mild paralysis of the major hand warrants a 10 
percent rating.  Neuritis of the median nerve is rated in 
similar fashion under Diagnostic Code 8615.  Neuralgia of the 
median nerve is rated in similar fashion under Diagnostic 
Code 8715.  38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2006).

Because loss of pinprick and vibratory sensation and 
complaints of pain in the arms and hands are wholly sensory 
manifestations, the maximum rating that can be assigned for 
each upper extremity is for mild or moderate incomplete 
paralysis.  Thus, the Board must choose between these two 
levels (mild or moderate incomplete paralysis).  Given the 
complaints of pain along with sensory deficits of each upper 
extremity and resolving any remaining doubt in favor of the 
veteran, the Board will assign ratings that represent 
moderate incomplete paralysis of the median nerve.  Right 
(dominant) upper extremity diabetic neuropathy therefore 
warrants a 30 percent rating and left upper extremity 
diabetic neuropathy warrants a 20 percent rating under 
Diagnostic Code 8515.  The claims for higher initial ratings 
are thus granted.

Initial Ratings for the Right and Left Lower Extremities 

Right and left lower extremity peripheral neuropathies have 
been rated 10 percent prior to August 22, 2003, and 20 
percent beginning on August 22, 2003.  The evidence includes 
complaints of lower extremity pain.  Some medical evidence 
attributes bilateral leg pains to service-connected lumbar 
spine disorders; however, these leg pains are ratable whether 
attributed to diabetes mellitus or to the lumbar spine.  A 
November 1998 private medical report attributes right foot 
paresthesias to diabetes mellitus.

In November 2001, a physician reported diabetes with mild 
peripheral neuropathy.  No further information was offered.  

An April 2002 VA compensation examination report reflects 
complaints of burning and numbness in the lower extremities 
when walking.  The pain was so intense that the veteran could 
walk only 100 yards.  The pain was relieved by staying off 
his feet.  Peripheral pulses were 2+.  There was loss of 
pinprick sensation and decreased vibratory sensation in the 
entire lower extremities.  Deep tendon reflexes were absent.  
Motor strength was normal.  The diagnosis was peripheral 
neuropathy more likely related to diabetes mellitus.

In May 2002, the RO granted service connection for right and 
for left lower extremity peripheral neuropathy.  Ten percent 
ratings were assigned each lower extremity from July 9, 2001, 
under Diagnostic Code 8520.  

In October 2002, the veteran reported that peripheral 
neuropathy was getting progressively worse.  

A January 2004 VA neurological examination report reflects 
that the veteran could walk only a few steps due to lower leg 
spasticity.  There was decreased sensation in the lateral 
quadriceps and in the lower legs.  Lower extremity strength 
was 2/5 on the left and 3/5 on the right.  The examiner 
attributed the abnormal findings to a service-connected 
bulging lumbar disc with radiculopathy.  

In April 2004, the RO issued a rating decision that granted a 
20 percent rating for right lower extremity peripheral 
neuropathy effective from August 22, 2003.  A 20 percent 
rating was also granted for the left lower extremity 
effective from August 22, 2003.  No other relevant evidence 
was submitted.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  

Loss of pinprick and vibratory sensations, paresthesias, and 
complaints of pain in the legs are sensory manifestations.  
Findings of 2/5 strength on the left and 3/5 strength on the 
right are evidence of motor deficits.  Because of the motor 
involvement and because the sciatic nerve is involved, 
ratings up to and including 80 percent are potentially 
available.  

During the appeal period, the right lower extremity has been 
manifested by complaints of pain, sensory deficits, and 3/5 
of normal motor strength.  These manifestations more nearly 
approximate the criteria of moderate incomplete paralysis of 
the median nerve.  Right lower extremity peripheral 
neuropathy therefore warrants a 20 percent rating under 
Diagnostic Code 8520.  There is no indication that this 
impairment began in August 2003.  Thus, because the rating 
for peripheral neuropathy was already on appeal when the RO 
granted a 20 percent rating for the latter portion of the 
appeal period, the Board must consider the 20 percent rating 
for the entire appeal period.  The evidence does not support 
a rating greater than 20 percent because the loss of motor 
strength is not moderately severe.  The 20 percent rating is 
therefore granted for the entire appeal period.   AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

Throughout the appeal period, left lower extremity peripheral 
neuropathy has been manifested by complaints of pain, sensory 
deficits, and only 2/5 of normal motor strength.  These 
manifestations more nearly approximate the criteria of 
moderately severe incomplete paralysis of the median nerve.  
Left lower extremity peripheral neuropathy therefore warrants 
a 40 percent rating under Diagnostic Code 8520.  The 40 
percent rating is therefore granted for the entire appeal 
period.

Initial Rating for Erectile Dysfunction

An April 2002 VA compensation examination report reflects 
that the penis and external genitalia appeared to be normal.  
There was no evidence of a voiding dysfunction.  In May 2002, 
the RO granted service connection for erectile dysfunction 
and assigned a noncompensable rating under Diagnostic Code 
7599-7522.  In September 2004, the RO granted special monthly 
compensation effective from May 8, 2001, for loss of a 
creative organ under 38 U.S.C.A. § 1114(k).  

Deformity of the penis with loss of erectile power warrants a 
20 percent evaluation.  38 C.F.R. § 4.115(b), Diagnostic Code 
7522 (2006).  Ratings for voiding dysfunction are available 
under Diagnostic Codes 7515 through 7521. 

Although loss of erectile power is a service-connected 
disability at this time, there is no evidence of deformity of 
the penis or of a voiding dysfunction.  In his substantive 
appeal, the veteran wrote, "As far as I know there is no 
deformities, but there is also no erection."  Thus, the 
claim lacks both medical and lay evidence of a symptom on 
which to base a compensable rating.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial compensable disability rating for erectile 
dysfunction is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, the RO has assigned a total rating based on 
individual unemployability due to the veteran's service-
connected disabilities.  

ORDER

Service connection for a heart condition and/or high 
cholesterol is denied.

An initial 40 percent schedular rating for diabetes mellitus 
is granted for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.  

An initial 30 percent schedular rating for right upper 
extremity peripheral neuropathy is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary benefits.  

An initial 20 percent schedular rating for left upper 
extremity peripheral neuropathy is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary benefits.  

An initial 20 percent schedular rating for right lower 
extremity peripheral neuropathy is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary benefits.  

An initial 40 percent schedular rating for left lower 
extremity peripheral neuropathy is granted for the entire 
appeal period, subject to the laws and regulations governing 
the payment of monetary benefits.  

A compensable schedular rating for erectile dysfunction is 
denied. 




REMAND

The veteran seeks direct or secondary service connection for 
hypertension.  Secondary service connection is available 
where a service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Service connection has been established for type II diabetes 
mellitus.  

An April 2002 VA heart examination report reflects a 
diagnosis of essential hypertension, but the physician did 
not review the service medical records (SMRs).  Rather, the 
physician reported that the claims file was not available.  
The SMRs reflect that at separation, the veteran's blood 
pressure was 146/82.  The physician did not address the date 
of onset of essential hypertension or whether it is 
aggravated by a service-connected disability such as diabetes 
mellitus.  

The duty to assist includes obtaining an opinion addressing 
whether essential hypertension began during active service 
and, if not, whether diabetes mellitus has aggravated 
essential hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 
(2006); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Accordingly, this case is REMANDED  for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006) is fully satisfied regarding the 
remaining issue on appeal.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his service connection claim for 
hypertension.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be scheduled 
for an examination, by an appropriate 
specialist, to determine the etiology of 
his hypertension.  The claims file should 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any indicated special 
studies should be conducted.  The 
physician is asked to do the following:

I.  Note a review of the claims file 
and comment on the clinical 
significance of the separation 
examination report containing a 
blood pressure reading of 146/82. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that the onset 
of hypertension occurred during 
active service.

III.  If the answer above is "no" 
then address whether it is at least 
as likely as not that the veteran's 
diabetes mellitus has aggravated the 
veteran's hypertension.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.    

3.  Following completion of the above, 
the AOJ should review all the relevant 
evidence and readjudicate the claim.  If 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


